      Case 1:16-cv-09517-LAK-KHP Document 332 Filed 10/08/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
_______________________________________________________
 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
                                                      Plaintiffs,
               v.
                                                          Civil Action No.
 ESTATE OF LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC,
                                                          16-CV-9517(LAK/KHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                     Defendants,             NOTICE OF
       and                                                                    MOTION

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
 OF MAINE, INC., and CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,
                                  Nominal Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,
Defendants Estate of Lester Eber and Alexbay, LLC f/k/a Lester Eber move this Court for
an order to reconsider of so much of the Court’s August 10, 2020 Opinion and Order that
held that the fact that the trustees’ could secure loans against the collateral held in the
Trust did not automatically grant a trustee who made a securitized loan the right to
foreclose on that collateral for him or herself.

DATED: October 8, 2020
       Rochester, New York                         UNDERBERG & KESSLER LLP


                                                   By: /s/ Colin D. Ramsey
                                                   Colin D. Ramsey, Esq.
                                                   Attorneys for Eber Defendants
                                                   50 Fountain Plaza, Suite 320
                                                   Buffalo, New York 14202
                                                   Tel.: (716) 847-9103




TO:    BROOK & ASSOCIATES, PLLC
Case 1:16-cv-09517-LAK-KHP Document 332 Filed 10/08/20 Page 2 of 2




Brian C. Brook, Esq.
Attorneys for Plaintiffs
100 Church Street, 8th Floor
New York, New York 10007
Tel.: (212) 257-2334
